Citation Nr: 1713700	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective December 17, 2008.

Subsequently, a September 2009 rating decision denied service connection for alcohol abuse as secondary to the service-connected disability of PTSD.  In an October 2009 rating decision, after receipt of additional evidence from the Veteran, service connection for alcohol dependence as secondary to PTSD was granted and included in the 30 percent disability rating for service-connected PTSD.  The claim was recharacterized as a service connected PTSD with alcohol dependence.  Thereafter, a February 2011 rating decision increased the claim to a 50 percent rating disability, effective December 17, 2008.  As this increase did not represent the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing in a March 2011 VA Form 9, Appeal to Board of Veterans' Appeal.  However, he withdrew his request for a hearing in a September 2015 correspondence. 

In November 2016, the Board remanded the matter for the RO to schedule a VA mental health examination to determine the current severity of the PTSD with alcohol dependence.  Accordingly, the Veteran underwent a VA examination in December 2016.  Afterwards, the RO issued a supplemental statement of the case, which continued to deny the claim for an initial rating in excess of 50 percent for  service-connected PTSD with alcohol dependence.  

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran has been gainfully employed by the City of Sacramento as a zoning investigator throughout the appeal. Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claim currently on appeal.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  


FINDING OF FACT

The Veteran's PTSD with alcohol dependence symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD with alcohol independence, but no higher, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

VA's duty to notify was satisfied by letters dated in March 2009 and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records, VA treatment records, Social Security Administration records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in June 2009 and December 2016.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Initial Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with alcohol dependence has been rated at 50 percent disabling, effective December 17, 2008, pursuant to 38 C.F.R. § 4.130, DC 9411 (2016).  See id.

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores between 61 and 70 indicate some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning.  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).

The Veteran seeks higher initial ratings for his PTSD with alcohol dependence, currently rated as 50 percent, effective December 17, 2008.

A December 2008 mental health evaluation described the Veteran's chief complaint as, "life feels like I'm just going through the motions."  The December 2008 mental health evaluation notes that the Veteran has a history of suicidal, homicidal, or assaultive ideation or action; and history of substance abuse."  Specifically, the report documented "two suicide attempts while still drinking," in which he slit his wrist and the Veteran remarked that it was "'not that serious' in terms of intent."  The report also stated that the Veteran feels emotionally numb, detached from others, has difficulty thinking clearly, with sadness daily, little pleasure in life, and attempted to commit suicide a couple of times when he was still drinking, but had been sober for the preceding twenty-one years, as of December 2008.  

In a June 2009 VA examination and opinion, the VA examiner opined that based on the Veteran's history and mental status examination, he has symptoms of PTSD that are related to his experience in Vietnam and that his service-connected PTSD is responsible for a GAF score of 55, which is indicative of moderate symptoms.  The VA examiner noted that he has felt emotionally detached from other people for many years, he does not have any close friends, and does not like to socialize with others.  The VA examiner noted that the Veteran reported that he had stopped drinking in 1987, and he had two DUI charges in 1972 and 1980.  The VA examiner also reported that the Veteran dressed casually, was pleasant and cooperative, but the Veteran reported that his mood was "helpless", he lacked a zest for life, but denied having any suicidal ideation.  At the time of this examination, the Veteran's alcoholism was not associated with his PTSD, nor had he been service connected for alcohol dependence.

An August 2009 letter/opinion from a VA clinical psychologist, in support of the Veteran's claim for alcoholism as to secondary to service-connected PTSD, particularly noted that the Veteran's alcoholism resulted in legal problems (DUI) in 1972 and 1980, as well as missed employment opportunities, notably, being turned down for jobs with the City of Sacramento and the Department of Corrections in 1981 due to alcoholism.

In an October 2009 letter/opinion from a private psychologist, C.W., the private psychologist opined that the Veteran, as a result of coping with PTSD and alcoholism, has had difficulty with achieving and aspiring to higher career or occupational opportunities.  As the basis of for his rationale, the private psychologist indicated that the severity of the Veteran's symptoms can be seen in a DUI, suicidal ideations and one suicide attempt, and additionally these conditions have impaired his relationship with family, friends and work environment.  With respect to his interpersonal relationships, the private psychologist noted that the Veteran has had difficulty with making emotional connections.  He further noted that the Veteran had remarried but was struggling with intimacy.  He noted that the Veteran was distant from his extended family and despite the fact that his brother lived a few miles away, he likely had not talked to him in a couple of years.  The private psychologist also noted that the Veteran had a mixed, and often times, a strange relationship with his adult son, and his challenge with nurturing close relationships among family could also be seen in his work environment.  The private psychologist summarily concluded that "emotional distancing, avoidance, preference to work alone, ETOH (alcohol), and hesitancy to achieve have all been used as coping strategies by [the Veteran] to manage his PTSD", and furthermore, they have also impaired his desire to achieve and work to his potential. 

In a February 2010 correspondence, the Veteran's mother, C.H., who was living with the Veteran and his late wife, F.H., at the time, expressed that the Veteran is depressed, withdrawn, suffers panic attacks, and is unable to adapt to stressful conditions and situations.  She also stated that the Veteran attempted to commit suicide in 1984 when his war memories got the best of him and he took a leap off the Tower Bridge in Sacramento, California.  She expressed fears over the possibility of the Veteran doing something to permanently hurt himself or die.  A February 2010 Correspondence from his ex-wife, T.H. indicated that the Veteran had been drinking when he attempted to commit suicide by jumping off the Tower Bridge into the Sacramento River).  She also stated that he suffered from depression, strained family relations, mood swings, and panic attacks as a result of his PTSD/alcoholism.  She further stated that "his lack of impulse control resulted in two criminal charges for 'Driving Under the Influence of Alcohol.'"  T.H. stated that her ex-husband promised to quit drinking several times, but she believed that he drank to numb his feelings from his war time experiences.  Also, according to a February 2010 Correspondence from his now-deceased wife, F.H., the Veteran previously attempted to commit suicide on two occasions.  

In a March 2010 private medical letter/opinion, the Veteran's private psychiatrist, A.H. opined that "the tragedy of [the Veteran's] intractable alcoholism, which was created by "the horror of war as he saw it", warrants a 70 percent disability rating.  He explained that "in occupational and social impairment that shows this kind of deficiency in all work, family relationships and thinking mood with obscure, irrelevant, near continuous feeling of depression that affect his ability to function independently and appropriately and affects his impulse control as his [then] wife indicat[ed], the rages and battles in bed as he strikes out at her screaming."  The private psychiatrist further indicated that this unprovoked irritability and periods of violence, criminal acts of DUI and suicide attempt have affected every moment of his life as he has reoccurring and destructive issues that cause him to strike out at anyone who contradicts him, as they are the enemy, and although he does not use bullets, he uses his temper to ward off his fears.  The psychiatrist noted that the Veteran has come to look at everyone and everything with suspicion and has reached "the end of the line when it comes to work."  Summarily, the psychiatrist concluded that the Veteran's inability to establish and maintain effective relationships and his self isolation, as his wife at the time indicated, best suits him for a 70 percent disability rating.  In making a determination, the private psychiatrist accounted for the Veteran's lay statements about his war experience, lay statements from his former wife, wife at the time (now deceased), mother and medical literature.  The private psychiatrist particularly noted that "[h]is Psychiatrist[s and] Psychologist[s], including MDs and PhDs have all described his difficulties and intractable alcoholism because of the inability for this man to shake his memories."

In a February 2011 correspondence, the Veteran expressed that his PTSD and alcoholism have vastly limited him in his job choices and chance of advancement.

A March 2015 treatment note indicated that the Veteran had "very stable" PTSD and alcohol use disorder and was functioning well."  A June 2015 objective/mental status examination noted that the Veteran's behavior and appearance were neat and well groomed, "as usual", his mood/affect was sad and superficially calm, with "concordant modulated affect with quick moist eyes if [he talked] about missing [his] wife," with no suicidal/homicidal/assault ideations, intent ,or plan, even though he had "some thoughts of not minding if he'd die, but clear that specifically [did] not include suicide or thoughts of self-neglect or risky [behavior]."  An October 2015 treatment note indicated that his last drink had been in July 2011.  According to a December 2015 treatment record, the Veteran tested negative in a screening for alcohol abuse.  

A November 2016 treatment record showed that the Veteran's chronic alcoholism was in remission.  However, in December 2016, the Veteran asserted that he has recently fallen into relapse and has begun drinking again.  In a December 2016 Correspondence, he indicated that as a result of his PTSD with alcohol dependence, he is now missing work as a result of his drinking and finds it difficult, if not impossible, to maintain any type of gainful employment.  The Veteran further indicated that in December 2016, he told a VA examiner that he had started drinking again in November 2016, which has negatively impacted his life, creating more deficiencies in areas of his life, such as work, family relations, judgment, thinking and mood.  

In a December 2016 correspondence, the Veteran's wife, D.H., stated that while the Veteran had not been drinking at the time they got married, he had started drinking again since their marriage.  D.H. also indicated that she observed the Veteran yelling at night and having nightmares, first hand.  She added that he rambles on at times when he drinks, and she cannot understand what he is saying, since everything seems to sound illogical or irrelevant.  She also reported that the Veteran calls in sick from work, and whenever he reports to work, he is hung over and feeling useless.  D.H. also noted that the Veteran does not have any friends that she is aware of and that his "PTSD/alcoholism is causing occupational and social impairment with deficiencies in almost all areas of [the Veteran's] life[,] with most notably, his family, marriage, work/occupation, lack of friends, judgement, thinking, communication, moodiness, fits of anger/violence, unpredictability, panic attacks, nightmares and uncontrolled drinking."  He also told her that he would be better off if he killed himself and expressed fears and concerns over the thought of the Veteran following through with his threat to commit suicide

A December 2016 VA examination associated the Veteran's diagnoses with symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  According to the VA examiner, the Veteran manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, "although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  According to the VA examiner, the Veteran's last drink of alcohol was two days prior to his December 2016 VA examination, in which he drank half a pint of vodka.  Prior to this period, the VA examination indicated that he had abstained from alcohol from 1987, after a rehabilitation program, until 2009, at which point he fell into a relapse, and subsequently, abstained again in 2011, until his most recent relapse in November 2016.  The VA examiner also indicated that the Veteran manifested "[p]ersistent and exaggerated negative beliefs or expectations about oneself, others or the world . . ., "markedly diminished interest or participation in significant activities, [f]eelings of detachment or estranged from others," as well as "irritable behavior and angry outbursts (with little or no provocation typically expressed as verbal or physical aggression towards people or objects," hypervigilance, "problems with concentration", and "sleep disturbance."  Accordingly, the VA examiner opined that the PTSD symptoms he described in the report caused clinically significant distress or impairment in social, occupational, or other important areas of functioning."  However, the VA examiner concluded that "the disturbance is not attributable to the psychological effects of a substance (e.g. medication, alcohol) or another medical condition."

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD with alcohol dependence more nearly approximates the criteria for a higher initial 70 percent, but not higher, disability rating, from the December 17, 2008 effective date of the grant of service connection.  

Since the December 17, 2008 effective date of the grant of service connection, the Veteran's PTSD with alcohol dependence symptoms have been primarily manifested by unprovoked irritability with periods of violence, recurrent nightmares, some suicidal thoughts, intrusive recollections, difficulty thinking clearly, flashbacks, sleep impairment, depression, panic attacks, social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, difficulty establishing and maintaining effective family, friends and work relationships, missed employment opportunities and the inability to adapt to stressful conditions.  

Although the medical evidence does not show symptomatology, such as obsessional rituals which interfere with routine activities, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, and neglect of personal appearance or hygiene, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.

In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, including work, family relations, other social relations, mood and judgment, the level of impairment contemplated by a 70 percent, rating for psychiatric disabilities, notwithstanding the GAF score assigned. The Board finds that the related symptoms attributed to PTSD as provided by the medical personnel fail to find impairment in reality testing or communications as the Veteran's speech was normal, he has not been found to have spatial disorientation, and he was working on a full time basis.  

Thus, even though not all of the listed symptoms compatible with a 70 percent rating were demonstrated, the Board concludes that the type and degree of symptoms demonstrated since the December 17, 2008 effective date of the grant of service connection are of similar severity as those contemplated for a 70 percent disability rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

Likewise, the Board acknowledges that the GAF score of 55 that was assigned in the June 2009 VA examination is reflective of symptoms consistent with a lower disability rating than the 70 percent rating being granted in this appeal.  As noted above, scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the Board notes that the GAF score assigned in a case, like a VA examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a).  Here, the extent and severity of the Veteran's actual PTSD with alcoholism symptoms reported and/or shown during the entire appellate period more nearly approximates occupational and social impairment with deficiencies in most areas, contemplated in the 70 percent disability rating for psychiatric disabilities, notwithstanding the GAF scores.  As noted above, the Veteran's symptomatology included, and were not limited to, unprovoked irritability with periods of violence, recurrent nightmares, some suicidal thoughts, intrusive recollections, flashbacks, sleep impairment, depression, panic attacks, social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, difficulty establishing and maintaining effective family, friends and work relationships.  These symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, and are consistent with the criteria for a 70 percent rating.  Thus, resolving all doubt in the Veteran's favor, a 70 percent rating for PTSD with alcoholism is granted.  38 C.F.R. §§ 4.3 , 4.7, 4.130, DC 9411.

Nonetheless, the Board emphasizes that the symptoms associated with the Veteran's PTSD with alcohol dependence do not meet the criteria for the maximum 100 percent rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD with alcohol dependence.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Even though he has been turned down for job opportunities as a result of his PTSD associated alcoholism, the Veteran is employed, despite having difficulty reporting to work.  He has also maintained a relationship with his wife.  Additionally, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time since the December 17, 2008 effective date of the grant of service connection.  

Accordingly, the Board finds that by resolving all reasonable doubt in the Veteran's favor, the Veteran's PTSD symptoms more nearly approximate an initial 70 percent, but no higher, disability rating since the December 17, 2008 effective date for the grant of service connection. 
The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of the grant of service, has the Veteran's service-connected PTSD with alcohol dependence been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2015).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra-schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Here, the record does not reflect that the Veteran was hospitalized for his service-connected PTSD with alcohol dependence.  There is no objective evidence revealing that his PTSD with alcohol dependence alone caused marked interference with employment (e.g., employers' statements or sick leave records) beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to address the Veteran's PTSD with alcohol dependence under consideration.  

The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted. Yancy v. McDonald, 27 Vet. App. 484 (2016). 

ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD with alcohol dependence is granted, subject to the laws and regulation governing the award of monetary benefits.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


